                                           Case 3:20-cv-06054-JD Document 17 Filed 01/15/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASJIT SINGH,                                       Case No. 20-cv-06054-JD
                                                        Petitioner,
                                   8
                                                                                             ORDER FOR RESPONDENT TO
                                                 v.                                          SHOW CAUSE
                                   9

                                  10     WARDEN, SAN QUENTIN PRISON,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Jasjit Singh, a state prisoner, filed a pro se petition for a writ of habeas corpus pursuant to

                                  14   28 U.S.C. § 2254. Petitioner was convicted in San Francisco County, which is in this district, so

                                  15   venue is proper. See 28 U.S.C. § 2241(d).

                                  16                                            BACKGROUND

                                  17          Petitioner was convicted by a jury of forcible rape, rape of an intoxicated person, lewd

                                  18   conduct with a child under 16 and multiple other sexual assault charges. People v. Singh, No.

                                  19   A149670, 2019 WL 288234, at *1 (Cal. Ct. App. Jan. 22, 2019). He was sentenced to 14 years in

                                  20   state prison. Id. at 3. The California Court of Appeal affirmed his conviction. Id. at 1. The

                                  21   California Supreme Court denied the petition for review. Petition at 3.

                                  22                                              DISCUSSION

                                  23          STANDARD OF REVIEW
                                  24          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  25   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.

                                  27   Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading

                                  28   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                            Case 3:20-cv-06054-JD Document 17 Filed 01/15/21 Page 2 of 3




                                   1   habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court

                                   2   must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting

                                   3   each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’

                                   4   pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility

                                   5   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   6   688, 689 (1st Cir. 1970)).

                                   7           LEGAL CLAIMS
                                   8           As grounds for federal habeas relief, petitioner asserts that: (1) his federal rights were

                                   9   violated when the trial court dismissed a juror who was a holdout for acquittal; and (2) the trial

                                  10   court erred when it denied his motion for a new trial.

                                  11           With respect to the second claim, petitioner argues that the trial court violated state law in

                                  12   denying his motion for a new trial. Petitioner presents no argument that his federal rights were
Northern District of California
 United States District Court




                                  13   violated, nor does he cite to any federal cases in the petition. The second claim is dismissed

                                  14   because habeas relief is not available for an alleged state law error. See Estelle v. McGuire, 502

                                  15   U.S. 62, 67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

                                  16   application of state law). Liberally construed, the first claim is sufficient to require a response.

                                  17                                               CONCLUSION

                                  18           1.      The clerk will serve by electronic mail a copy of this order on the Attorney General

                                  19   of the State of California at SFAWTParalegals@doj.ca.gov. The clerk also shall serve a copy of

                                  20   this order on petitioner by regular mail. Respondent can view the petition on the electronic docket

                                  21   (Docket No. 12).

                                  22           2.      Respondent will file with the Court and serve on petitioner, within fifty-six (56)

                                  23   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  24   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  25   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                  26   trial record that have been transcribed previously and that are relevant to a determination of the

                                  27   issues presented by the petition.

                                  28
                                                                                            2
                                           Case 3:20-cv-06054-JD Document 17 Filed 01/15/21 Page 3 of 3




                                   1          If petitioner wishes to respond to the answer, he may do so by filing a traverse with the

                                   2   Court and serving it on respondent within twenty-eight (28) days of his receipt of the answer.

                                   3          3.      Respondent may file a motion to dismiss on procedural grounds in lieu of an

                                   4   answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If respondent files such a motion, it is due fifty-six (56) days from the date this order

                                   6   is entered. If a motion is filed, petitioner shall file with the Court and serve on respondent an

                                   7   opposition or statement of non-opposition within twenty-eight (28) days of receipt of the motion,

                                   8   and respondent shall file with the Court and serve on petitioner a reply within fourteen (14) days

                                   9   of receipt of any opposition.

                                  10          4.      Petitioner is reminded that all communications with the Court must be served on

                                  11   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  12   the Court informed of any change of address and must comply with the Court’s orders in a timely
Northern District of California
 United States District Court




                                  13   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  14   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                  15   1997) (Rule 41(b) applicable in habeas cases).

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/15/2021

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
